11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Bethany M.
Herman
Appellant
Vs.                   No.
11-02-00047-CR B
Appeal from Harris County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to withdraw her notice of appeal.  In her motion, appellant states that she
wants the present appeal dismissed.  The
motion is signed by both appellant and her counsel.  The motion is granted. 
TEX.R.APP.P. 42.2.
The
appeal is dismissed.
 
PER CURIAM
 
May 23, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.